PER CURIAM.
This appeal is affirmed on the authority of Financial Federal Savings & Loan Association v. Burleigh House, Inc., Fla.App. 3rd, 1974, 305 So.2d 59.
Appellee, mortgagee, in its cross-appeal, contended that the trial court erred in finding that the appellee bear one-half of the amount of the attorneys’ fees awarded to its attorneys which is contrary to the terms and conditions of the promissory note attached to the foreclosure complaint. At oral argument, counsel for the appellant, mortgagor, commendably conceded said ruling to be in error and as to this point we reverse.
In all other aspects, the case is affirmed.
Affirmed in part; reversed in part.
McNULTY, C. J., and HOBSON and BOARD MAN, JJ., concur.